DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This office action is in response to the amendment filed on 06/05/2022.
Claims 1-20 are cancelled.
Claims 21-40 are new.
Claims 21-40 are pending in the application.
The objections against claims 4, 9, 11, and 16-17 are withdrawn because the claim has been cancelled.
The rejections against claims 1-20 are withdrawn because the claims have been cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of co-pending Application No. 16/422,956 in view of Hyperledger Fabric (NPL U: “Hyperledger Fabric”, dated May 20, 2018, downloaded from the Internet on 02/16/2022, pages 1-494, URL: https://github.com/hyperledger/fabric/tree/b1b43e437835efe31cc7378f1eacdec605b5c10c/docs/source, hereinafter Fabric).	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 16/422,958
Co-pending Application No. 16/422,956
21. A blockchain network, comprising:
a peripheral peer; and
a plurality of other peripheral peers, wherein each of the plurality of other peripheral peers and the peripheral peer are configured to:
	in parallel, receive a new sequence of blocks from an order peer of the blockchain network, and
	in parallel, calculate root node hashes of the new sequence of blocks, and	wherein the peripheral peer is further configured to:
add the root node hashes to a Merkle tree of the peripheral peer,	receive root node hashes from Merkle trees of a majority of other peripheral peers of the plurality of other peripheral peers,	identify the orderer peer as potentially malicious based on an identification that a root node hash of the received root node hashes is different than a root node hash calculated by the peripheral peer,	receive the new sequence of blocks from another peripheral peer, of the majority of peripheral peers, corresponding to the different root node hash, and
	verify the order peer as malicious when the new sequence of blocks received from the other peripheral peer is different than the new sequence of blocks received from the order peer by the peripheral peer.

21. A blockchain network, comprising:
a peripheral peer; and
a plurality of other peripheral peers, wherein each of the plurality of other peripheral peers and the peripheral peer are configured to:
	in parallel, receive a new block from an order peer of the blockchain network, and
	in parallel, calculate a hash of the new block, and
	wherein the peripheral peer is further configured to:
	receive hashes from a majority of other peripheral peers of the plurality of other peripheral peers, 	identify the orderer peer as potentially malicious based on an identification that a hash of the received hashes is different than the hash calculated by the peripheral peer, 	receive a new block from a other peripheral peer, of the majority of peripheral peers, corresponding to the different hash, and
verify the order peer as malicious when the new block received from the other peripheral peer is different than the new block received from the order peer by the peripheral peer.

22. The blockchain network of claim 21, wherein the peripheral peer is further configured to:
	cease committing blocks to a ledger of the blockchain in response to the identification of the order peer as malicious.
22. The blockchain network of claim 21, wherein the peripheral peer is further configured to:
	cease committing new blocks to a ledger of the blockchain in response to the identification of the order peer as malicious.
23. The blockchain network of claim 21, wherein the peripheral peer is further configured to:
	request the root node hashes from the majority of other peripheral peers.
23. The blockchain network of claim 21, wherein the peripheral peer is further configured to:
	request the hashes from the majority of other peripheral peers.
24. The blockchain network of claim 21, wherein, each other peripheral peer of the majority of other peripheral peers is further configured to:
	request a root node hash from the peripheral peer and from all other peripheral peers of the majority of other peripheral peers.
24. The blockchain network of claim 21, wherein, each other peripheral peer of the majority of other peripheral peers is further configured to:
	request a hash from the peripheral peer and from all other peripheral peers of the majority of other peripheral peers.
25. The blockchain network of claim 21, wherein the peripheral peer is further configured to:
	identify that all of the received root node hashes are different than the root node hashes calculated by the peripheral peer; and
	cease committing new blocks to a ledger of the blockchain in response to the identification that all of the received root hashes are different than the root node hash calculated by the peripheral peer.
25. The blockchain network of claim 21, wherein the peripheral peer is further configured to:
	identify that all of the received hashes are different than the hash calculated by the peripheral peer; and
	cease committing new blocks to a ledger of the blockchain in response to the identification that all of the received hashes are different than the hash calculated by the peripheral peer.
26. The blockchain network of claim 21, wherein the peripheral peer is further configured to:
	request the new sequence of blocks from the other peripheral peer corresponding to the different root node hash.
26. The blockchain network of claim 21, wherein the peripheral peer is further configured to:
	request the new block from the other peripheral peer corresponding to the different hash.
27. The blockchain network of claim 21, wherein, when the peripheral peer identifies that a root node hash of the received root node hashes is different than the root node hashes calculated by the peripheral peer, the peripheral peer is further configured to:
	identify a potential chain forking attack by the orderer peer.
27. The blockchain network of claim 21, wherein, when the peripheral peer identifies that a hash of the received hashes is different than the hash calculated by the peripheral peer is further configured to:
	identify a potential chain forking attack by the orderer peer.

	Regarding claim 21 of the instant applicant, the claim 21 of the co-pending application No. 16/422,956 teaches the limitations of the claim 21 of the instant application (see the table above).	However, the co-pending Application No. 16/422,956 claim 21 teaches the processing of one block at a time using its corresponding hash versus the instant applicant teaches a sequence of blocks and the use of merkle tree as a hash of the sequence of blocks.
	On the other hand, Fabric teaches each block having a sequence of transactions
	 (Fabric page 157/494, number of blobs in a block may be chosen dynamically by an ordering service implementation; Fabric fig. 2 page 167/494 “Block forming”, group (batch) the blobs and output blocks; Fabric page 73, 
    PNG
    media_image1.png
    350
    685
    media_image1.png
    Greyscale
; [Examiner remark: block B1 has a sequence of transactions T1, T2, T3, and T4]) and propagate a sequence of new blocks (Fabric page 157/494, Most of the time, for efficiency reasons, instead of outputting individual transactions (blobs), the ordering service will group (batch) the blobs and output blocks within a single deliver event; Fabric page 163, 2.4. The ordering service delivers transactions to the peers; Fabric page 167/494 fig. 2 element 4).	calculate hashes for the sequence of new blocks (Fabric page 105, transactions are collected inside blocks, sequence of blocks, each of which contains a set of ordered transactions; Fabric page 161, Cryptographic hash of tx is used by all nodes as a unique transaction identifier tid (i.e., tid=HASH(tx) ), see also page 73 of Fabric, where each transaction has a signature (T4 has signature S4));	add the hashes to a merkle tree (Fabric page 105, transactions are collected inside blocks, sequence of blocks, each of which contains a set of ordered transactions; Fabric page 264, Hashing Structure. The block data is an array of byte arrays. The hash of the block data is computed as a Merkle tree);	Fabric teaches using merkle tree or a hash tree for a block having a list of transactions (see discussion above).  Fabric also teaches that each transaction has a calculated hash ID (see discussion above). According to Wikipedia, a merkle tree or a hash tree is composed of many hashes of blocks of data (see Wikipedia:

    PNG
    media_image2.png
    720
    817
    media_image2.png
    Greyscale
).	A merkle tree has hashes of data blocks as seen above and the hashes of the data blocks are stored in the hash tree.  Wikipedia also discloses (which the Examiner interprets as common knowledge due to the popularity of Wikipedia and well-known knowlege of merkle tree to a person or ordinary skill in the art) “When the top hash is available, the hash tree can be received from any non-trusted source, like any peer in the p2p network. Then, the received hash tree is checked against the trusted top hash” (see page 2 of Wikipedia, Overview section).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Fabric, which teaches an orderer peer that creates and sends out blockchain blocks, each having a sequence of transactions and messages to peers and calculating a block of transactions’ hashes to store in a hash tree into the teaching of the co-pending Application No. 16/422,956 to result in the limitations.
	One of ordinary skilled would be motivated to do so as incorporating Fabric’s teaching would help making blockchain system reliable (Fabric page 156/494) and performant (Fabric page 157/494). In addition, both references (Fabric and the co-pending Application No. 16/422,956) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined. 

	Regarding independent claims 28 and 35 of the instant application, the claims recites essentially the same limitations as that of claim 21 of the instant application, respectively. The independent claims 28 and 35 of the co-pending application recite essentially the same limitations as that of claim 21 of the co-pending application.The claims 28 and 35 of the instant application are rejected on the ground of nonstatutoy double patenting over claims 28 and 35 of the co-pending application in view of Fabric, respectively, for the same reasons as that of claim 21 of the instant application.	Regarding claims 22-27, 29-34, and 36-40 of the instant application, the claims are recites essentially the same limitations as that of claims 22-27, 29-34, and 36-40 of the co-pending application respectively, except the instant claims teaches each sequence of blocks in place of each block, and root node hashes in place of hash for each block.  Fabric, as established above in claim 21, teaches each block having sequence of blobs, and each block hash is calculated as a Merkle tree hashes of nodes of hashes with a root node.  The claims 22-27, 29-34, and 36-40 of the instant application are rejected on the ground of nonstatutoy double patenting over claims 22-27, 29-34, and 36-40 of the co-pending application in view of Fabric, respectively, for the same reasons and rationale as that of claim 21 of the instant application.

Specification
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: the specification containing formulas throughout the document that are unclear to read.  For example, para. 64 of the instant specification show very blurry text that is not clear for a person of ordinary skill in the art to clearly understand the specification:
    PNG
    media_image3.png
    1014
    803
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    850
    842
    media_image4.png
    Greyscale

	Other paragraphs, not exhaustive, such as 63, 64, 68, and 70 also include very blurry/unclear writing.
Appropriate correction is required.

Response to Applicant’s Arguments
Response to U.S.C §103 rejections arguments	In the office action dated 03/09/2022, claims 1-2, 7-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over MAHONEY; Jeffrey W. (US 20200366495 A1, hereinafter Mahoney, Examiner remark: PCT/US2018/029408 is used in mapping of the claims) in view of Hyperledger Fabric (NPL U: “Hyperledger Fabric”, dated May 20, 2018, downloaded from the Internet on 02/16/2022, pages 1-494, URL: https://github.com/hyperledger/fabric/tree/b1b43e437835efe31cc7378f1eacdec605b5c10c/docs/source, hereinafter Fabric); claims 3, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Fabric and further in view of Narayanan; Sreekanth et al. (US 11238448 B1, hereinafter Narayanan); claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Fabric, Narayanan and further in view of Venable, SR. et al. (US 20200320204 A1, hereinafter Venable); claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Fabric and further in view of Venable, SR. et al. (US 20200320204 A1, hereinafter Venable); claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Fabric and further in view of Luiz et al. (NPL V: “is an orderer node technically a peer node”, pages 1-8, dated 5/13/2018, downloaded on 02/17/2022 from the Internet, URL: https://lists.hyperledger.org/g/fabric/topic/is_an_orderer_node/19191256, hereinafter Luiz); claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Fabric, Narayanan and further in view of Venable, SR. et al. (US 20200320204 A1, hereinafter Venable); claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Fabric, Narayanan and further in view of Luiz et al. (NPL V: “is an orderer node technically a peer node”, pages 1-8, dated 5/13/2018, downloaded on 02/17/2022 from the Internet, URL: https://lists.hyperledger.org/g/fabric/topic/is_an_orderer_node/19191256, hereinafter Luiz).	The Applicant’s arguments in the Remarks filed on 06/05/2022 regarding 35 U.S.C. § 103 starting at the top of page 3 of the Remarks.	Regarding rejections against claims 1 and 21 starting near the bottom of page 5 of the Remarks that " claim 21 recites a two-step process by which the order peer is identified as malicious; namely a first step in which the order peer is identified as potentially malicious based on a comparison of root nodes hashes and a second step in which the order peer is verified as malicious based on a comparison of a sequence of blocks corresponding to the root node hashes. MAHONEY and HYPERLEDGER, whether taken alone or in any reasonable combination, do not disclose or suggest these features of claim 1”.	The Applicant’s arguments are fully considered.  However, the Applicant’s argument is moot because necessitated by the amendment, new reference, Moir; Mark S. et al. (US 20180341930 A1, hereinafter Moir) is used in combination with Mahoney and Fabric to teach claim 21.  The Examiner holds that the new combination of Mahoney in view of Moir and further in view of Fabric teaches all disputed limitations.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “each of the plurality of other peripheral peers and the peripheral peer are configured to”, “each other peripheral peer of the majority of other peripheral peers is further configured to”, and “the peripheral peer is further configured to” in claims 21-27.	In the instant specification, there is no structure corresponding to the peripheral peer that teaches “in parallel, receive a new block from an order peer of the blockchain network”, “in parallel, calculate a hash of the new block”, “receive hashes from a majority of other peripheral peers of the plurality of other peripheral peers, identify the orderer peer as potentially malicious based on an identification that a hash of the received hashes is different than the hash calculated by the peripheral peer, receive a new block from a other peripheral peer, of the majority of peripheral peers, corresponding to the different hash, and verify the order peer as malicious when the new block received from the other peripheral peer is different than the new block received from the order peer by the peripheral peer” recited in claim 21; or "cease committing new blocks to a ledger of the blockchain in response to the identification of the order peer as malicious” recited in claim 22; or “request the hashes from the majority of other peripheral peers”, “request a hash from the peripheral peer and from all other peripheral peers of the majority of other peripheral peers” recited in claim 23; “request a hash from the peripheral peer and from all other peripheral peers of the majority of other peripheral peers”, recited in claim 24; “identify that all of the received hashes are different than the hash calculated by the peripheral peer; and cease committing new blocks to a ledger of the blockchain in response to the identification that all of the received hashes are different than the hash calculated by the peripheral peer” recited in claim 25; “request the new block from the other peripheral peer corresponding to the different hash”, recited in claim 26; and “identify a potential chain forking attack by the orderer peer”.  In particular, there is no algorithm or steps or flows that describes the steps “in parallel, receive a new block ….”, “in parallel, calculate a hash …”, “receive hashes from a majority of other peripheral peers …”, “cease committing new blocks …”, or “request the hashes …”, “identify that all of the received hashes are different …”, “request the new block”, and “identify a potential chain forking …”. As would be recognized by those of ordinary skill in the art, the term “in parallel” refers to multiple processes performing a step not in any particular order, can be in a same time or not.  The other terms “receive”, “request”, “cease”, “identify” are interpreted broadly as common knowledge actions that can be performed by an ordinary person of ordinary skill in the art.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding independent claims 21, 28 and 35, the claims recite a limitation “an order peer” in lines 6, 3, and 5 respectively. Claims 21, 27-28, and 34-35 further recites limitations “the orderer peer”.  It is not clear if the limitations “the orderer peer” refers to the limitation “an order peer” recited in the independent claims 21, 28, and 35 or they refer to something else.	Independent claims 21, 28, and 35 recite limitation “receive the new sequence of blocks from another peripheral peer”.  The limitation lacks antecedent basis because “a new sequence of blocks from another peripheral peer” was not recited before.  	Claims 22-27, 29-34, and 36-40 do not cure the deficiencies of the parent claims 21, 28, and 35 and are rejected for the same reasons as that of claims 21, 28 and 35.		Claim 22 recites “cease committing blocks to a ledger of the blockchain in response to the identification of the order peer as malicious”.  It is unclear if the limitation “blocks” refers to “a new sequence of blocks” recited in claim 21, or something else. In instant specification, para. 4 does not clarify what the limitation “blocks” refers to, “determine that one or more blocks that correspond to the different hashes from the majority of peripheral peers are different from the new block, and in response cease committing blocks to the blockchain network”.   Furthermore, instant specification, para. 102 discloses “Next, the peripheral peer 420 determines that all of the requested hashes are not identical to the calculated hash 440A (i.e. a miscompared has occurred) 450A. In this case, the peripheral peer 420 ceases committing new blocks to the blockchain network 455A”.  In this scenario, the specification discloses the ceasing of committing “new blocks”, emphasize added.  The instant specification also discusses “ceases committing blocks” in para. 116, “At block 554, the peripheral peer ceases committing blocks if any of the obtained sequence of blocks miscompared to the new sequence of blocks. This signifies that a malicious orderer peer created a bad sequence of blocks”.  The specification is not clear which “blocks” it refers to in “ceases committing blocks” since the specifications discloses similar limitation as “new blocks” in one place and just “blocks” in another. As a result, the claim limitation does not set a clear metes and bounds to a person of ordinary skill in the art.  For the purpose of prior art examination, the limitation " cease committing blocks to a ledger of the blockchain in response to the identification of the order peer as malicious " is interpreted as "cease committing the new sequence of blocks to a ledger of the blockchain in response to the identification of the order peer as malicious".	Regarding claims 25, 27, 32, 34 and 39, the claims recite “the root node hashes calculated by the peripheral peer”.  The limitation lacks antecedent basis.  It is not clear if “the root node hashes” refers to “a root node hash calculated by the peripheral peer” recited in claims 21, 28, and 35, respectively or it refers to something else.	Regarding claims 25, 33, and 39, the claims recite limitation “the received root hashes”. The limitation lacks antecedent basis.  It is not clear if the limitation refers to the limitation “receive root node hashes from Merkle trees” of claim 21, “receiving, by the peripheral peer, root node hashes from Merkle trees” of claim 28, and “receiving root node hashes from Merkle trees” of claim 35, respectively.	Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over MAHONEY; Jeffrey W. (US 20200366495 A1, hereinafter Mahoney, Examiner remark: PCT/US2018/029408 is used in mapping of the claims) in view of Moir; Mark S. et al. (US 20180341930 A1, hereinafter Moir) and further in view of Hyperledger Fabric (NPL U: “Hyperledger Fabric”, dated May 20, 2018, downloaded from the Internet on 02/16/2022, pages 1-494, URL: https://github.com/hyperledger/fabric/tree/b1b43e437835efe31cc7378f1eacdec605b5c10c/docs/source, hereinafter Fabric). 	Examiner remark: NPL W: “Merkle tree”, dated Jan 30, 2016, downloaded from the Internet on 2/25/2022, URL: http://web.archive.org/web/20160130124800/https://en.wikipedia.org/wiki/Merkle_tree, hereinafter Wikipedia, is used as extrinsic evidence.
	Regarding claim 21, Mahoney teaches a blockchain network (¶7, a decentralized and democratic blockchain), comprising:	a peripheral peer (¶8, the network node); and 	a plurality of other peripheral peers (¶8, collaboration between the nodes),	wherein each of the plurality of other peripheral peers and the peripheral peer are configured to: 		in parallel, receive a new ([Examiner remark: the crossed over text is disclosed below by Fabric below]; ¶8 each node may also receive hashes from other connected nodes; [0035] network nodes maintain random lists of connected peers, propagate transaction information to their connected peers; ¶37, each node may receive unconfirmed transactions, each node may transmit one or more transactions in the queue to selected highest aged peers; ¶39, all the nodes may exchange their respective hashes with each other and populate their respective hashvotes queues; see also ¶9), and 		in parallel, calculate a ([Examiner remark: the crossed over text is disclosed below by Fabric below]; ¶8, each node generate a hash for the block; see also ¶9), and 	wherein the peripheral peer is further configured to: 		receive [Examiner remark: the crossed over text is disclosed below by Fabric below]; ¶39, all the nodes may exchange their respective hashes with each other and populate their respective hashvotes queues; see also ¶9), 		([Examiner remark: the crossed over text is disclosed below by Fabric below]; ¶42, each node may create the same block except for the dishonest or corrupted nodes, exchange of blocks may be required if and only if a block does not have a winning hash; see also ¶104-¶105),		receive the new [Examiner remark: the crossed over text is disclosed below by Fabric below]; ¶42, each node may create the same block except for the dishonest or corrupted nodes; ¶42, exchange of blocks may be required if and only if a block does not have a winning hash; ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers, a dishonest node may only corrupt network nodes that elect its block, to elect its block would require that the majority of the network node's connected active peers also send it the same block), and		verify the [Examiner remark: the crossed over text is disclosed below by Fabric below]; ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers, a dishonest node may only corrupt network nodes that elect its block).	Mahony teaches the aforementioned limitations of the claimed invention including the identifying that a hash of the received hashes is different than the hash calculated by the peripheral peer, and the verifying of the a dishonest node by comparing blocks.	However, Mahoney does not clearly disclose:	identify the peer as potentially malicious based on an identification that a hash of the received hashes is different than the hash calculated by the peripheral peer, and	verify the Moir, ¶116, any mismatch in a reported hash may immediately raise an issue and may identify possible misbehaving participants; [0118], if a corrupt node that has not been made active on its shard attempts to vote in the shard's consensus anyway, this may be detected by other nodes, who may be able to prove the misbehavior (e.g., by presenting a signed vote for a consensus round along with proof that the sender was not active on the shard for that round). This may result in penalties being imposed automatically by the system and/or by existing mechanisms such as regulatory penalties, lawsuits, etc. Thus, nodes may have a strong incentive to follow the protocol (e.g., a consensus protocol implemented by the system), or at least to avoid any misbehavior that can be detected, especially if it can be proved);	and then prove the misbehavior (¶119, to prove the misbehavior (e.g., by presenting a signed vote for a consensus round along with proof that the sender was not active on the shard for that round).	Mahoney teaches the comparing of blocks to verify a peer that creates a block with different hash as dishonest, when combined with Moir, who teaches the two steps of identify a potential malicious peer, then prove it misbehaved to result in the limitations of the claimed invention, other than disclosing the peer is an orderer peer.	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Moir, which teach the identifying of a peer as a potential malicious peer and the verifying of the peer to be malicious into the teaching of Mahoney, who teaches the identifying of different hash from a block created by a peer (compared to other hashes) and the verifying of the peer as malicious when comparing blockchain blocks to result in the limitations of the claimed invention (other than the disclosing the peer is an orderer peer, which is discussed below).	One of ordinary skilled would be motivated to do so as incorporating Moir’s teaching would help clarify Mahoney’s teaching. In addition, both references (Moir and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.		Mahoney in view of Moir teaches the aforementioned limitations of the claimed invention including calculating hashes of blocks, receiving blocks, comparing hashes of blocks, and verify a peer is malicious.  However, Mahoney does not explicitly teach that the peer sending the new block is an orderer peer, and the above steps are performend on a sequence of blocks. 	On the other hand, Fabric teaches: an orderer peer creating and sending out new blocks in a blockchain network (Fabric page 157/494, number of blobs in a block may be chosen dynamically by an ordering service implementation; Fabric fig. 2 page 167/494 “Block forming”, Most of the time, for efficiency reasons, instead of outputting individual transactions (blobs), the ordering service will group (batch) the blobs and output blocks within a single deliver event; Fabric page 167/494 fig. 2 element 4); each block comprises a sequence of blocks (Fabric page 157/494, number of blobs in a block may be chosen dynamically by an ordering service implementation; Fabric fig. 2 page 167/494 “Block forming”, group (batch) the blobs and output blocks; Fabric page 73, 
    PNG
    media_image1.png
    350
    685
    media_image1.png
    Greyscale
; [Examiner remark: block B1 has a sequence of transactions T1, T2, T3, and T4]) and propagate a sequence of new blocks (Fabric page 157/494, Most of the time, for efficiency reasons, instead of outputting individual transactions (blobs), the ordering service will group (batch) the blobs and output blocks within a single deliver event; Fabric page 163, 2.4. The ordering service delivers transactions to the peers; Fabric page 167/494 fig. 2 element 4) and the calculating hash for each block including calculating root node hashes of a Merkle tree, add the root node hashes to a Merkle tree of the peripheral peer (Fabric page 105, transactions are collected inside blocks, sequence of blocks, each of which contains a set of ordered transactions; Fabric page 161, Cryptographic hash of tx is used by all nodes as a unique transaction identifier tid (i.e., tid=HASH(tx) ), see also page 73 of Fabric, where each transaction has a signature (T4 has signature S4); Fabric page 105, transactions are collected inside blocks, sequence of blocks, each of which contains a set of ordered transactions; Fabric page 264, Hashing Structure. The block data is an array of byte arrays. The hash of the block data is computed as a Merkle tree).	According to Wikipedia, a Merkle tree or a hash tree is composed of many hashes of blocks of data (see Wikipedia:

    PNG
    media_image2.png
    720
    817
    media_image2.png
    Greyscale
).	A merkle tree has hashes of data blocks as seen above and the hashes of the data blocks are stored in the hash tree.  Wikipedia also discloses (which the Examiner interprets as common knowledge due to the popularity of Wikipedia and well-known of merkle tree to a person or ordinary skill in the art) “When the top hash is available, the hash tree can be received from any non-trusted source, like any peer in the p2p network. Then, the received hash tree is checked against the trusted top hash” (see page 2 of Wikipedia, Overview section).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Fabric, which teaches an orderer peer that creates and sends out sequence of blocks and messages to peers into the teaching of Mahoney in view of Moir to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Fabric’s teaching would help ensure consistency when peers performing validations (Fabric near middle of page 141), reliable (Fabric page 156/494) and performant (Fabric page 157/494). In addition, both references (Fabric and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.		Regarding claim 22, Mahoney in view of Moir and Fabric teaches the blockchain network of claim 21, wherein the peripheral peer is further configured to:
	cease committing blocks to a ledger of the blockchain in response to the identification of the order peer as malicious (Mahoney ¶8, each node may create the same block except for the dishonest or corrupted nodes, the blocks generated by the dishonest or corrupt nodes are quickly orphaned and discarded; Mahoney ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers; see also ¶9 and ¶105 and fig. 15 of Mahoney; Fabric teaches the peer that creates and distributes the blocks as orderer peer (see discussion above in claim 1)).	Regarding claim 23, Mahoney in view of Moir and Fabric teaches the blockchain network of claim 21, wherein the peripheral peer is further configured to:
	request the Mahoney abstract, node may also receive hashes from other connected nodes; Mahoney ¶8, each node may also receive hashes from other connected nodes and identify a hash generated by the majority of peer nodes, determines that its own hash is the one generated by the majority of peer nodes; Mahoney ¶9, receiving, by the network node, from a plurality of connected peers a plurality of hashes of the respective blocks generated by the plurality of connected blocks; Mahoney ¶39, all the nodes may exchange their respective hashes with each other; see also para. 35-39, 41-48, 104, 157-158 of Mahoney).	Although Mahoney does not explicitly state that the hashes are received as a result of a request, Mahoney discloses hashes can be requested (Mahoney [0119] To retrieve the current blockchain, the requesting node may send a request message to each of its connected active peers. The requesting node may receive chains of hashes from its connected peers representing the blockchain that is understood by the connected peer).	It would have been obvious to an ordinary skill in the art that either having the hashes from the majority of peer nodes by requesting them as disclosed by Mahoney in ¶119 to result in the limitation “request the hashes from the majority of other peripheral peers”.	One of ordinary skilled would be motivated to do so as Mahoney does not disclose the details how the hashes is exchanged in para. 9 and para. 39, and Mahoney in para. 119 discloses the details of how to obtain the hashes. It is an application of a known method that would result in high expectation of success.	Mahoney in view of Moir does not explicitly disclose the hashes are root node hashes.  On the other hand, Fabric teaches each node comprises sequence of blobs, and the hashes of each node is calculated as a Merkle tree with root node (Fabric page 157/494; Fabric page 167/494 fig. 2 element 4; Fabric fig. 2 page 167/494; Fabric page 73; Fabric page 163, §2.4; Fabric page 105; Fabric page 264; page 2 of Wikipedia, Overview section). 	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Fabric, which teaches each blockchain block comprises sequence of blobs and the use of Merkle tree to calculate hashes of the sequence of blobs in a block into the teaching of Mahoney in view of Moir to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Fabric’s teaching would help ensure consistency when peers performing validations (Fabric near middle of page 141), reliable (Fabric page 156/494) and performant (Fabric page 157/494). In addition, both references (Fabric and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.		Regarding claim 24, Mahoney in view of Moir and Fabric teaches the blockchain network of claim 21, wherein, each other peripheral peer of the majority of other peripheral peers is further configured to:
	request a Mahoney abstract, node may also receive hashes from other connected nodes; Mahoney ¶8, each node may also receive hashes from other connected nodes and identify a hash generated by the majority of peer nodes, determines that its own hash is the one generated by the majority of peer nodes; Mahoney ¶9, receiving, by the network node, from a plurality of connected peers a plurality of hashes of the respective blocks generated by the plurality of connected blocks; Mahoney ¶39, all the nodes may exchange their respective hashes with each others; see also para. 35-39, 41-48, 104, 157-158 of Mahoney).	Although Mahoney does not explicitly state that the hashes are received as a result of a request, Mahoney discloses hashes can be requested (Mahoney [0119] To retrieve the current blockchain, the requesting node may send a request message to each of its connected active peers. The requesting node may receive chains of hashes from its connected peers representing the blockchain that is understood by the connected peer).	It would have been obvious to an ordinary skill in the art that either having the hashes from the majority of peer nodes by requesting them as disclosed by Mahoney in ¶119 to result in the limitation “request a hash from the peripheral peer and from all other peripheral peers of the majority of other peripheral peers”.	One of ordinary skilled would be motivated to do so as Mahoney does not disclose the details how the hashes is exchanged in para. 9 and para. 39, and Mahoney in para. 119 discloses the details of how to obtain the hashes. It is an application of a known method that would result in high expectation of success.	Mahoney in view of Moir does not explicitly disclose the hashes are root node hashes.  On the other hand, Fabric teaches each node comprises sequence of blobs, and the hashes of each node is calculated as a Merkle tree with root node (Fabric page 157/494; Fabric page 167/494 fig. 2 element 4; Fabric fig. 2 page 167/494; Fabric page 73; Fabric page 163, §2.4; Fabric page 105; Fabric page 264; page 2 of Wikipedia, Overview section). 	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Fabric, which teaches each blockchain block comprises sequence of blobs and the use of Merkle tree to calculate hashes of the sequence of blobs in a block into the teaching of Mahoney in view of Moir to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Fabric’s teaching would help ensure consistency when peers performing validations (Fabric near middle of page 141), reliable (Fabric page 156/494) and performant (Fabric page 157/494). In addition, both references (Fabric and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.		Regarding claim 25, Mahoney in view of Moir and Fabric teaches the blockchain network of claim 21, wherein the peripheral peer is further configured to:
	identify that all of the received root node hashes are different than the root node hashes calculated by the peripheral peer (Mahoney ¶8, if the network node determines that its hash different from the hashes generated by the majority of peer nodes; as already established in claim 21 rejection, Fabric teaches the each blockchain block comprises of sequence of blobs, and the hash calculation for each block resulted in a Merkle tree of hashes with root node); and
	cease committing new blocks to a ledger of the blockchain in response to the identification that all of the received root node hashes are different than the root node hash calculated by the peripheral peer (Mahoney ¶8, if the network node determines that its hash different from the hashes generated by the majority of peer nodes, the network node may request a block from a node generating the majority hash and update the local copy of the blockchain by appending a block received in response to the request; Mahoney ¶104, to elect its block would require that the majority of the network node's connected active peers also send it the same block (i.e. hash thereof); as already established in claim 21 rejection, Fabric teaches the each blockchain block comprises of sequence of blobs, and the hash calculation for each block resulted in a Merkle tree of hashes with root node;  [Examiner remark: Mahoney teaches that the new block is not elected because the majority hashes do not match the new block’s hash, and instead, a different block (from another peer) is used for appending to the blockchain instead]).	Regarding claim 26, Mahoney in view of Moir and Fabric teaches the blockchain network of claim 21, wherein the peripheral peer is further configured to:
	request the new block from the other peripheral peer corresponding to the different root node hash (Mahoney ¶8, if the network node determines that its hash different from the hashes generated by the majority of peer nodes, the network node may request a block from a node generating the majority hash; as already established in claim 21 rejection, Fabric teaches the each blockchain block comprises of sequence of blobs, and the hash calculation for each block resulted in a Merkle tree of hashes with root node).
	Claims 28-33 and 35-40 are rejected for the same reasons as that of claims 21-26, respectively, because they recite essentially the same limitations of claim 21-26 respectively.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Moir, Fabric and further in view of ZHANG; Yan et al. (US 20210200750 A1, hereinafter Zhang).	Regarding claim 27, Mahoney in view of Moir and Fabric teaches the blockchain network of claim 21 (see discussion above), wherein, when the peripheral peer identifies that a root node hash of the received root node hashes is different than the root node hash calculated by the peripheral peer (Mahoney ¶8, the network node determines that its hash different from the hashes generated by the majority of peer nodes; as already established in claim 21 rejection, Fabric teaches the each blockchain block comprises of sequence of blobs, and the hash calculation for each block resulted in a Merkle tree of hashes with root node).	Although Mahoney in view of Moir and Fabric teaches dishonest or corrupted nodes creating different blocks (Mahoney ¶42, node may create the same block except for the dishonest or corrupted node; Mahoney [0104] The proof of majority consensus methods described herein may quickly and automatically orphan and abandon forks generated by dishonest or corrupted network nodes), the orphan or discard of blocks generated by the dishonest or corrupt nodes (Mahoney ¶42, blocks generated by the dishonest or corrupt nodes are quickly orphaned and discarded), performing additional steps when hashes do not match (Mahoney ¶42, exchange of blocks may be required if and only if a block does not have a winning hash), and the majority consensus mechanism would discard fork generated by invalid blocks (Mahoney ¶105, fork generated by the invalid blocks 1502 may be quickly and automatically discarded).  Fabric teaches an orderer node creates blocks (Fabric page 152/494, section “Architecture Explained”, separates trust assumptions for chaincodes (blockchain applications) from trust assumptions for ordering, the ordering service may be provided by one set of nodes (orderers); Fabric page 156/494, 1.3.3. Ordering service nodes (Orderers), a communication fabric that provides delivery guarantees, Ordering service provides a shared communication channel to clients and peers, offering a broadcast service for messages containing transactions; Fabric page 157/494, number of blobs in a block may be chosen dynamically by an ordering service implementation; Fabric fig. 2 page 167/494 “Block forming”).  Mahoney in view of Moir and Fabric does not clearly disclose the following limitations: identify a potential chain forking attack by the orderer peer.	Zhang teaches: identify a potential chain forking attack (Zhang 80, by comparing a hash value of the current upper blockchain with a hash value of the upper blockchain stored in the bottom blockchain, which of the multiple upper blockchain forks is a correct upper blockchain can be confirmed; [Examiner remark: when there are plural of forks, to confirm a correct blockchain fork also means to confirm other forks are not correct]), and the forking attack is performed by an orderer peer (Zhang 80, a malicious node tampering with a block, or a hacker hacks into a block-making node and tampers with the block resulting in a fork).	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Zhang, which teaches identifying a forking attack by an orderer peer into the teaching of Mahoney in view of Moir and Fabric to result in the limitations of the claimed invention.	One of ordinary skilled would be motivated to do so as incorporating Zhang’s teaching to clearly describes the details that Mahoney discloses but not clearly. In addition, both references (Zhang and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.		Claim 34 is rejected for the same reasons as that of claim 27, respectively, because they recite essentially the same limitations of claim 27.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11251975 B1 - add a block comprising the requested transaction to a block chain data structure, the consensus mechanism including propagation of each unique token value by each WL node to all of the remaining WL nodes and identification of the selected one of the plurality of WL nodes by at least a majority of the WL nodes.
US 20210224776 A1 - a new transaction is generated by the application SDK it may be digitally signed by an application (block 502) and forwarded to all peer nodes in the associated channel (block 504). The peer nodes may then validate the signature.
US 20170048217 A1 - verifying that each block was created and signed by an entity that is among the group's membership as determined by the segment of chain preceding that block.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.H.H/
Examiner, Art Unit 2497



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497